MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) May 1, 2006 decision denying petitioner’s motion to reconsider.
We have reviewed the record, petitioner’s opening brief and respondent’s motion for summary disposition. We conclude that summary disposition is appropriate because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The regulations provide that a party may file only one motion to reconsider any given decision, and such motion “must be filed with the Board within 30 days after the mailing of the Board decision.” See 8 C.F.R. § 1003.2(b)(2). The BIA did not abuse its discretion in denying petitioner’s motion, filed more than seven months after the BIA’s June 25, 2005 decision denying petitioner’s motion to reopen. See Iturri-bania v. INS, 321 F.3d 889, 894 (9th Cir.2003) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion). Accordingly, respondent’s motion for summary disposition is granted.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.